Citation Nr: 0020097	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD), to include the issue of whether a timely 
substantive appeal was filed as to a rating action of 
February 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from March 1964 to December 
1965 with a period of 98 days lost under 10 U.S.C. § 972 from 
August 19, 1965 to November 23, 1965.

This appeal arises from a February 1996 rating action from 
the Columbia, South Carolina Regional Office (RO) that denied 
service connection for PTSD.

In this case, on April 2, 1998 a hearing at the RO before a 
local hearing officer was held and on August 21, 1998, a 
hearing was held at the RO before Iris S. Sherman, who is a 
member of the Board rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000).

This case was remanded in May 1999 for further development.  
The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  By a rating action dated in February 1996, the RO denied 
service connection for PTSD; the RO notified the veteran by 
letter dated February 27, 1996.

2.  The veteran filed a Notice of Disagreement with respect 
to the February 1996 decision in September 1996.

3.  A Supplemental Statement of the Case which included the 
issue of entitlement to service connection for PTSD and 
included a recitation of the veteran's procedural rights was 
prepared and sent to the veteran's address of record on 
November 19, 1996.  

4.  The veteran did not file a substantive appeal within the 
applicable time period or request for an extension of the 
time for filing a substantive appeal to the February 1996 
rating decision as to the issue of service connection for 
PTSD.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal to the February 
1996 rating decision regarding the issue of entitlement to 
service connection for PTSD and the Board has no jurisdiction 
to consider this claim.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

Additionally, if a claimant has not yet perfected an appeal 
and a supplemental statement of the case is issued in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) (West 
1991) and 38 C.F.R. § 20.302(c) (1999), require the VA to 
afford the claimant at least 60 days from the mailing date of 
the SSOC to respond and perfect an appeal, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  VAOPGCPREC 9-97 (February 11, 1997).

Further, if a supplemental statement of the case covers 
issues that were not included in the original statement of 
the case, a substantive appeal must be filed with respect to 
those issues within 60 days in order to perfect an appeal 
with respect to the additional issues.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(c).

Finally, it is noted that, 

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veteran's 
Affairs office.  A denial of a request 
for extension may be appealed to the 
Board.

38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (1999).  

In determining the computation of the time limit for filing a 
substantive appeal, the following regulation applies:

20.305 Rule 305. Computation of time 
limit for filing.

(a) Acceptance of postmark date. When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed. In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
(b) Computation of time limit. In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included. Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

(Authority: 38 U.S.C. 7105)

38 C.F.R. § 20.305 (1999)

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the veteran of the February 
1996 rating decision that denied service connection for PTSD 
by means of a letter dated on February 27, 1996.  In 
September 1996 a timely Notice of Disagreement was filed.  A 
supplemental statement of the case including the issue of 
service connection for PTSD was issued to the veteran's 
address of record on November 19, 1996.  The veteran was 
required to file a timely substantive appeal with 60 days 
from the issuance of the supplemental statement of the case 
pursuant to 38 C.F.R. § 20.302(c).

Received on May 8, 1997 was a statement from the veteran's 
representative indicating that the veteran was appealing the 
issue of service connection for PTSD.  Further, received on 
March 12, 1998 was a substantive appeal as to service 
connection for issues including PTSD.  While there are 
statements received in December 1996 from the veteran 
addressing other issues then on appeal, none of these 
statements were regarding an appeal as to the issue of 
service connection for PTSD.

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Thus, it is seen that the veteran did 
not file a timely substantive appeal from the November 19, 
1996 notification, even considering the permissible five day 
period prior to the date of receipt of the substantive 
appeal.  Additionally, in this case, the veteran was notified 
and provided the opportunity to present argument as to the 
issue of whether a timely substantive appeal had been filed.  

The record does not reflect the submission of a timely 
request from the veteran for an extension of time, in 
accordance with 38 C.F.R. § 20.303, within which to submit a 
substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's February 1996 
denial of service connection for PTSD, the Board is without 
jurisdiction to entertain an appeal of said decision.  See 
Roy v. Brown.  Accordingly, the claim concerning entitlement 
to service connection for PTSD based on the rating action of 
February 1996 is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.



ORDER

The veteran having failed to perfect an appeal to the rating 
action of February 1996, the claim for entitlement to a 
service connection for PTSD is dismissed.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

